                                                                                                           Case 19-30495 Document 114 Filed in TXSB on 03/01/19 Page 1 of 2


                                                                                                                                   Master Service List
                                                                                                                                              3/1/2019




              NAME                                ADDRESS 1                          ADDRESS 2                         ADDRESS 3                            ADDRESS 4         CITY       STATE     ZIP         COUNTRY                      EMAIL                     FAX
ALABAMA DEPT. OF REVENUE             INDIVIDUAL AND CORPORATE TAX DIV.   PO BOX 327483                                                                                  MONTGOMERY       AL    36132-7483
ALABAMA OFFICE OF THE ATTORNEY
GENERAL                              ATTN: STEVE MARSHALL                501 WASHINGTON AVE.                                                                            MONTGOMERY       AL    36104
                                                                                                                                                                                                                                                                  713-645-0437;
AMERICAN MAT & TIMBER CO             ATTN: FRED RODEE                    PO BOX 262448                                                                                  HOUSTON          TX    77207                       FRODEE@ADOBEEQUITY.COM                 713-645-0694
                                                                                                                                                                                                                           INFO@AMERICANMATANDTIMBER.COM
AMERICAN MAT & TIMBER CO             ATTN: MIKE ROBBINS                  6422 MCCGREW                                                                                   HOUSTON          TX    77087                       MROBBINS@AMERICANMATANDTIMBER.COM      713-645-0437
                                     C/O KANTROW, SPAHT, WEAVER &
ANVIL ATTACHEMETS, LLC               BLITZER                             ATTN: JOSHUA MCDIARMID               445 N. BLVD. , SUITE 300         PO BOX 2997              BATON ROUGE      LA    70821-2997                                                         225-343-0630
ARKANSAS OFFICE OF THE ATTORNEY
GENERAL                              ATTN:LESLIE RUTLEDGE                323 CENTER STREET                    SUITE 200                                                 LITTLE ROCK      AR    72201                       OAG@ARKANSASAG.GOV
                                     C/O SCOPELITIS, GARVIN, LIGHT,                                           10 WEST MARKET STREET,                                                                                       RHOOPER@SCOPELITIS.COM
BUCHANAN HAULING & RIGGING, INC.     HANSON & FEARY. P.C.                ATTN: RENEA E. HOOPER                STE. 1400                                                 INDIANAPOLIS     IN    46204-2968                  PROOT@SCOPELITIS.COM                   317-687-2414
BUCKNER HEAVYLIFT CRANES LLC         ATTN: MICHAEL HOLT                  4732 NC 54 E                                                                                   GRAHAM           NC    27253                       MICHAELH@BUCKNERCOMPANIES.COM
BURKHALTER PROPERTIES                2193 HIGHWAY 45 SOUTH                                                                                                              COLUMBUS         MS    39701                       INFO@BURKHALTER.NET
BURKHALTER PROPERTIES                PO BOX 9360                                                                                                                        COLUMBUS         MS    39705                       INFO@BURKHALTER.NET
CALIFORNIA OFFICE OF THE ATTORNEY
GENERAL                           ATTN: XAVIER BECERRA                   455 GOLDEN GATE                      SUITE 11000                                               SAN FRANCISCO    CA    94102-7004
CAPITAL CITY GROUP INC            TIMOTHY A KELLEY                       65 EAST STATE STREET, STE 1800                                                                 COLUMBUS         OH    43215
                                                                                                              65 EAST STATE STREET,
CAPITAL CITY GROUP INC.              C/0 KEGLER BROWN HILL AND RITTER    ATTN: MICHAEL J. MADIGAN             STE 2250                                                  COLUMBUS         OH    43215
                                     ATTN: NICK SALVATORE AND BRIAN
CAPITAL CITY GROUP, INC.             GIBSON                              2299 PERFORMANCE WAY                                                                           COLUMBUS         OH    43207                       NSALVATORE@CC.GROUP-INC.COM            614-278-2184
CENTRAL BOAT RENTALS INC             1640 RIVER ROAD                                                                                                                    BERWICK          LA    70381
CENTRAL BOAT RENTALS INC             ATTN: DON ORLANDO                   PO BOX 2545                                                                                    MORGAN CITY      LA    70381                       DON@CENTRALBOAT.COM
CERES CONSULTING LLC                 ATTN: DIANA SZOLGA                  3808 COOKSON ROAD                                                                              EAST ST. LOUIS   IL    62201                       DIANAS@CERESBARGE.COM                  618-271-7927
                                                                                                                                                                                                                           SIMSANDSIMS@YAHOO.COM
                                                                         ATTN: JEFFERY C. SMITH, TIMOTHY C.                                                                                                                THUDSON.SIMSANDSIMS@YAHOO.COM
COLE'S TRANSPORT LLC                 C/O SIMS & SIMS ATTYS AT LAW, LLC   HUDSON, COLLEN L. HUDSON             PO BX 648                        809 3RD AVE. N.          COLUMBUS         MS    39703                       CHUDSON.SIMSANDSIMS@YAHOO.COM          662-328-0745
CREATIVE LODGING SOLUTIONS LLC       3199 BEAUMONT CENTRE CIR.                                                                                                          LEXINGTON        KY    40513                       INFO@YOURCLS.COM
CREATIVE LODGING SOLUTIONS LLC       ATTN: LINDSEY HERRINGTON            PO BOX 896065                                                                                  CHARLOTTE        NC    28289                       LINDSEY@HERRINGTON@YOURCLS.COM
DOZIER CRANE INC                     156 PINE BARREN RD                                                                                                                 POOLER           GA    31322-1137
DUTCH OIL CO., INC.                  PO BOX 2323                                                                                                                        COLUMBUS         MS    39704-2323
                                                                                                                                                                                                                                                                  281-489-2500;
FAGIOLI INC                          ATTN: FEDERICO DALLAGLIO            21310 HWY 6                                                                                    MANVEL           TX    77578                       F.DALLAGLIO@FAGIOLI.COM                281997-3434
FAGIOLI INC.                         ATTN: EDOARDO ASCIONE               21310 HIGHWAY 6                                                                                MANVEL           TX    77578
                                     C/O LEWIS BRISBOIS BISGAARD &
FAGIOLI INC.                         SMITH, LLP                          ATTN: EMILY S. CHOU                  2100 ROSS AVE., SUITE 2000                                DALLAS           TX    75201                       EMILY.CHOU@LEWISBRISBOIS.COM           214-722-7111
FLEET MANAGEMENT                     ATTN: HEATHER DALE                  221 N HOGAN ST                       SUITE 367                                                 JACKSONVILLE     FL    32202                       HEATHER@FMSGL.COM
                                                                                                              6111 BROKEN SOUND PKWY,                                                                                      ABEN-HAMO@FLORIDA-LEGAL.NET
FLEET MANAGEMENT SERVICES, LLC       C/O GREENFIELD LAW GROUP, P.A.      ATTN: AVRI BEN-HAMO                  NW                               SUITE 350                BOCA RATON       FL    33487                       ESTOP.LIT@FLORIDA-LEGAL.NET
                                     C/O DEVLIN, NAYLOR & TURBYFILL,
FORD MOTOR CREDIT COMPANY, LLC       P.L.L.C.                            ATTN: CHRISTOPHER NAYLOR             5120 WOODWAY, STE. 9000                                   HOUSTON          TX    77056-1725                                                         713-622-4586
GEORGIA OFFICE OF THE ATTORNEY
GENERAL                              ATTN: CHRIS CARR                    40 CAPITAL SQ SW                                                                               ATLANTA          GA    30334                                                              404-657-8733
GRAHAMS PILOT CAR INC                ATTN: MIKE GRAHAM                   9455 HUNTERS WAY DR                                                                            SEMMES           AL    36575-8879                  GRAHAMSPCS@GMAIL.COM
                                     C/O LINEBARGER GOGGAN BLAIR &
HARRIS COUNTY                        SAMPSON, LLP                        ATTN: TARA L. GRUNDEMEIER            PO BOX 3064                                               HOUSTON          TX    77253-3064                   HOUSTON_BANKRUPTCY@PUBLICANS.COM      713-844-3503
                                                                                                                                                                                                                            INFO@HEATH-LINEBACK.COM
HEATH & LINEBACK ENGINEERS INC       2390 CANTON RD                      BUILDING 200                                                                                   MARIETTA          GA   30066                        PZACHARY@HEATH-LINEBACK.COM           770-424-2907
HOVAGO                               ATTN: MARCEL RIEMSLAG               GALVANISTRAAT 35                                                                               3316 GH DORDRECHT                   THE NETHERLANDS RIEMSLAG@HOVAGO.COM
ILLINOIS OFFICE OF THE ATTORNEY
GENERAL                              ATTN: LISA M. MADIGAN               SPRINGFIELD MAIN OFFICE              500 S 2ND STREET                                          SPRINGFIELD      IL    62701
ILLINOIS OFFICE OF THE ATTORNEY                                                                               100 WEST RANDOLPH
GENERAL                              ATTN: LISA M. MADIGAN               CHICAGO MAIN OFFICE                  STREET                                                    CHICAGO          IL    60601
INTERNAL REVENUE SERVICE             HOUSTON DIVISION                    1919 SMITH STREET                                                                              HOUSTON          TX    77002
INTERNAL REVENUE SERVICE             PO BOX 932000                                                                                                                      LOUISVILLE       KY    40293-2000
INTERNAL REVENUE SERVICE             PO BOX 932100                                                                                                                      LOUISVILLE       KY    40293-2100
KENCO BUCKET TRUCKS LLC              PO BOX 3140                         DEPT 450                                                                                       HOUSTON          TX    77253                       KENCO@HIGHLOADS.COM                    832-695-3140
LOUISIANA OFFICE OF THE ATTORNEY
GENERAL                              ATTN: JEFF LANDRY                   1885 N. THIRD STREET                                                                           BATON ROUGE      LA    70802                       CONSTITUENTSERVICES@AG.LOUISIANA.GOV
LOWNDES COUNTY PROPERTY TAX
ASSESSOR                             PO BOX 1077                                                                                                                        COLUMBUS         MS    39704                       ASSESSORS@LOWNDESCOUNTY.COM
                                                                                                              3500 N. CAUSEWAY, SUITE
MARMAC, LLC                          D/B/A MCDONOUGH MARINE SERVICE      ATTN: REBECCA COOPER                 900                                                       METAIRIE         LA    70002
MAXIM CRANE WORKS                    ATTN: KELLY SHELTON                 LOCKBOX 774389                       4389 SOLUTIONS CENTER                                     CHICAGO          IL    60677-4003                  KSHELTON@MAXIMCRANE.COM
MCDONOUGH MARINE SERVICE             ATTN: CHRISTINE WALE                3500 N CAUSEWAY BLVD                 SUITE 900                                                 METAIRIE         LA    70002                       CWALE@MCDONOUGHMARINE.COM              504-780-8200
METROPOLITAN EQUITY PARTNERS
ADM. LLC                             70 EAST 55TH STREET                                                                                                                NEW YORK         NY    10022
METROPOLITAN EQUITY PARTNERS
ADM. LLC                             C/O FOLEY HOAG LLP                  ATTN: ANDREW SCHWARTZ                155 SEAPORT BOULEVARD                                     BOSTON           MA    02210-2600                  ASCHWARTZ@FOLEYHOAG.COM                617-832-7000
                                                                                                                                                                                                                           CHARLES.BECKHAM@HAYNESBOONE.COM
METROPOLITAN PARTNERS GROUP                                              ATTN: CHARLES A. BECKHAM JR., KELLI                                                                                                               KELLI.NORFLEET@HAYNESBOONE.COM
MANAGEMENT, LLC                      C/O HAYNES AND BOONE, LLP           S. NORFLEET AND MARTHA WYRICK       1221 MCKINNEY ST., STE. 2100                               HOUSTON          TX    77010                       MARTHA.WYRICK@HAYNESBOONE.COM          713-547-2600
MID-GEORGIA ELECTRICAL SERVICES,
INC.                                 C/O SHARP & WISE PPLC               ATTN: ROB P. WISE                    120 N. CONGRESS, SUITE 902                                JACKSON          MS    39201                       RWISE@SHARPWISE.COM                    601-968-5593
MISSISSIPPI DEPARTMENT OF REVENUE    PO BOX 23191                                                                                                                       JACKSON          MS    39225-3191
MISSISSIPPI DEPT. OF UNEMPLOYMENT
SECURITY                             PO BOX 22781                                                                                                                       JACKSON          MS    39225-2781
MISSISSIPPI OFFICE OF THE ATTORNEY
GENERAL                              ATTN: JIM HOOD                      WALTER SILLERS BUILDING              550 HIGH STREET, STE 1200                                 JACKSON          MS    39201
OFFICE OF THE UNITED STATES
TRUSTEE                              515 RUSK STREET                     SUITE 3516                                                                                     HOUSTON          TX    77002                                                              713-718-4670




                                                                                                                                   Burkhalter Rigging, Inc., et al.
                                                                                                                                       Case No. 19-30495
                                                                                                           Case 19-30495 Document 114 Filed in TXSB on 03/01/19 Page 2 of 2


                                                                                                                                 Master Service List
                                                                                                                                            3/1/2019




               NAME                               ADDRESS 1                            ADDRESS 2                     ADDRESS 3                            ADDRESS 4                 CITY     STATE       ZIP      COUNTRY                   EMAIL                    FAX
OHIO OFFICE OF THE ATTORNEY
GENERAL                              ATTN: MIKE DEWINE                   30 E BROAD ST. 14TH FLOOR                                                                         COLUMBUS          OH      43215
OKLAHOMA OFFICE OF THE ATTORNEY
GENERAL                              ATTN: MIKE HUNTER                   313 NE 21ST STREET                                                                                OKLAHOMA CITY     OK      73105                  QUESTIONS@OAG.OK.GOV                 405-521-6246
RISS CARGO MANAGEMENT                ATTN: SUMNER ADAMS                  ONE ST LOUIS CENTRE                 SUITE 5000                                                    MOBILE            AL      36602                  SADAMS@NORTONLILLY.COM
RITTER FOREST PRODUCTS INC           3386 KNAUTH ROAD                                                                                                                      BEAUMONT          TX      77705
RITTER FOREST PRODUCTS INC           SHARON HARTFORD                     PO BOX 1265                                                                                       NEDERLAND         TX      77627                  SHARON@RITTERLUMBER.NET
ROADRUNNER TRANSPORTATION            1007 INDUSTRIAL DRIVE                                                                                                                 SAUK RAPIDS       MN      56379                  JKENT@RRTS.COM
ROADRUNNER TRANSPORTATION            ATTN: MICHAEL WILT                  PO BOX 95000                                                                                      CHICAGO           IL      60694-5000             MWILDT@ASCENTGL.COM
STATE OF CALIFORNIA EMPLOYMENT       DEVELOPMENT DEPARTMENT              PO BOX 989061                                                                                     WEST SACRAMENTO   CA      95798-9061
STATE OF MISSISSIPPI DEPARTMENT OF
REVENUE                              PO BOX 960                                                                                                                            JACKSON           MS      39205
TEXAS OFFICE OF THE ATTORNEY
GENERAL                              ATTN: KEN PAXTON                    300 W. 15TH STREET                                                                                AUSTIN            TX      78701                                                       512-475-2994
                                                                                                                                                                                                                            SPECK@LAWLA.COM
                                                                         ATTN: BENJAMIN W. KADDEN,                                                                                                                          BKADDEN@LAWLA.COM
                                                                         STEWART F. PECK, MEREDITH S.                                                                                                                       MGRABILL@LAWLA.COM
THE OFFICIAL COMMITTEE OF            C/O LUGENBUHL, WHEATON, PECK,       GRABILL, JOESPH P. BRIGGETT AND                                                                                                                    JBRIGGETT@LAWLA.COM
UNSECURED CREDITORS                  RANKIN & HUBBARD                    JAMES W. THURMAN                    601 POYDRAS ST.                 SUITE 2775                    NEW ORLEANS       LA      70130                  JTHURMAN@LAWLA.COM                   504-310-9195
THOMA ENGINEERING LLC                8784 S. COUNTY RD. 33                                                                                                                 DOTHAN            AL      36301
TORTORIGI HAULING INC                ATTN: JOESPH TORTORIGI              PO BOX 13                                                                                         TRUSSVILLE        AL      35173                  JOESPH@TORTORIGI.COM
TORTORIGI HAULING INC.               3801 MARY TAYLOR RD.                                                                                                                  BIRMINGHAM        AL      35235                  QUOTES@TORTORIGI.COM                 800-307-7247
                                     C/O BRADLEY ARANT BOULT CUMMINGS
TORTORIGI HAULING INC.               LLP                                 ATTN: RICHARD H. MONK III           ONE FEDERAL PLACE               1819 5TH AVE. N.              BIRMINGHAM        AL      35203                  RMONK@BRADLEY.COM                    205-488-6516
TORTORIGI TRANSPORT, LLC             ATTN: JOSEPH TORTORIGI              PO BOX 96                                                                                         TRUSSVILLE        AL      35176
                                     C/O BRADLEY ARANT BOULT CUMMINGS
TORTORIGI TRANSPORT, LLC             LLP                                 ATTN: NATHAN V. GRAHAM              JP MORGAN CHASE TOWER           600 TRAVIS STREET, STE 4800   HOUSTON           TX      77002                  NGRAHAM@BRADLEY.COM                  713-576-0301
TRINITY LOGISTICS INC                ATTN: HANNAH ROGERS                 PO BOX 62702                                                                                      BALTIMORE         MD      21264-2702             HANNAH.ROGERS@TRINITYLOGISTICS.COM
TRINITY LOGISTICS INC.               1441-B AIRPORT FREEWAY              SUITE 250                                                                                         EULESS            TX      76040
TRINITY LOGISTICS INC.               ATTN: DOUG POTVIN                   50 FALLON AVE.                                                                                    SEAFORD           DE      19973
TRIPLE R BROTHERS, LTD.              D/B/A RITTER FOREST PRODUCTS        C/O GRIFFIN & MATTHEWS              ATTN: BILL RICHEY               400 NECHES AT CROCKETT        BEAUMONT          TX      77701                  BILLRICHEY@GRIFFINANDMATTHEWS.COM    409-832-1000
TRUSTMARK CREDIT CARD CENTER         PO BOX 143                                                                                                                            JACKSON           MS      39205-0143
                                     C/O DEVLIN, NAYLOR & TURBYFILL,
TRUSTMARK NATIONAL BANK              P.L.L.C.                            ATTN: DONALD L. TURBYFILL           5120 WOODWAY, SUITE 9000                                      HOUSTON           TX      77056-1725             DTURBYFILL@DNTLAW.COM                713-586-7053
U.S ATTORNEY'S OFFICE                SOUTHERN DISTRICT OF TEXAS          1000 LOUISIANA, STE. 2300                                                                         HOUSTON           TX      77002                  USATXS.ATTY@USDOJ.GOV                713-718-3300
WESTCHESTER FIRE INSURANCE                                               ATTN: GREGORY M. WEINSTEIN AND      8350 N. CENTRAL                                                                                                GWEINSTEIN@WEINRAD.COM
COMPANY                              C/O WEINSTEIN RADCLIFF PIPKIN LLP   DOUGLAS SCOTT MCFADIN               EXPRESSWAY                      SUITE 1550                    DALLAS            TX      75206                  SMCFADIN@WEINRAD.COM                 214-865-6140




                                                                                                                                 Burkhalter Rigging, Inc., et al.
                                                                                                                                     Case No. 19-30495
